Citation Nr: 1133386	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-14 074	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to January 1967.  He died in May 2001, and the Appellant was his surviving spouse.

The record reflects that the Appellant was previously awarded death pension benefits as the Veteran's surviving spouse, but that these benefits were terminated upon her remarriage.  She subsequently sought reinstatement of these benefits following a divorce.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reinstatement of death pension benefits.

The RO in Chicago, Illinois, currently has jurisdiction over the Veteran's VA claims folder.

The record reflects the Appellant initially requested a Board hearing in conjunction with this appeal, and that such a hearing was scheduled for April 2011.  However, the Appellant withdrew her hearing request in March 2011.

As an additional matter, the Board notes that the Appellant, in various statements, indicated that she was entitled to dependency and indemnity compensation (DIC) benefits, which claim had previously been denied in July 2001.  However, it does appear from her statements that she desired this claim to be reopened, but no decision on this issue appears to have been made by the agency of original jurisdiction (AOJ).  Accordingly, the issue is referred to the AOJ for appropriate action.


FINDINGS OF FACT

In July 2001, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Appellant submitted a statement in July 2011 to the effect that she had canceled her appeal.  As such, she has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


